Case 18-71145-BHL-11              Doc 4       Filed 10/17/18        EOD 10/17/18 20:34:58              Pg 1 of 16



                           UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                  EVANSVILLE DIVISION

------------------------------------------------------x       Chapter 11
In re:                                                :
                                                      :       Case No. 18-71145-BHL-11
Buehler, Inc., et al.1                                :
                                                      :       (Joint Administration Pending)
                           Debtors.                   :
------------------------------------------------------x       Honorable Basil H. Lorch III

       FIRST-DAY MOTION OF THE DEBTORS AND DEBTORS IN POSSESSION
          FOR ENTRY AN ORDER UNDER 11 U.S.C. §§ 105, 361, 362, AND 363,
        RULE 4001 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE,
        AND RULE B-4001-2 OF THE LOCAL RULES OF THE UNITED STATES
       BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF INDIANA (I)
    AUTHORIZING THE DEBTORS’ USE OF CASH COLLATERAL ON AN INTERIM
       BASIS, (II) GRANTING ADEQUATE PROTECTION TO CERTAIN OF THE
     DEBTORS’ PREPETITION SECURED CREDITORS, AND (III) SCHEDULING A
    FINAL HEARING TO CONSIDER THE DEBTORS’ USE OF CASH COLLATERAL

         Buehler, Inc. and Buehler, LLC (together, the “Debtors”), the debtors and debtors in

possession in the above-captioned chapter 11 cases, by and through their undersigned counsel,

hereby move (the “Motion”) under sections 105, 361, 362, 363 and 364 of title 11 of the United

States Code (the “Bankruptcy Code”), rule 4001 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”) and rule B-4001-2 of the Local Rules of the United States Bankruptcy

Court for the Southern District of Indiana (the “Local Rules”), for entry of an order (the “Cash

Collateral Order”) (i) authorizing the Debtors’ use of cash collateral on an interim basis, (ii)

granting adequate protection to the Debtors’ prepetition secured lenders, and (iii) and scheduling

a final hearing to consider the Debtor’s use of cash collateral. In support of the Motion, the

Debtors rely upon and incorporate by reference the Declaration of David Buehler In Support of

Chapter 11 Petitions and First Day Pleadings [Docket No. 2] (the “First Day Declaration”). In


1
         The last four digits of Buehler, Inc.’s and Buehler, LLC’s taxpayer identification numbers are (6060) and
(0204), respectively. The Debtors’ mailing address is 307 Newton Street, Jasper, IN 47546.

                                                          1
19671568.3
Case 18-71145-BHL-11          Doc 4    Filed 10/17/18     EOD 10/17/18 20:34:58         Pg 2 of 16



further support of the Motion, the Debtors respectfully represent as follows:

                                      Jurisdiction and Venue

         1.     The Court has jurisdiction over this matter under 28 U.S.C. §§ 157 and 1334.

This is a core proceeding under 28 U.S.C. § 157(b). Venue is proper in this district under 28

U.S.C. §§ 1408 and 1409.

                                           Background

A.       The Chapter 11 Case

         2.     On October 17, 2018 (the “Petition Date”), both of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code with the United States Bankruptcy

Court for the Southern District of Indiana (the “Bankruptcy Court”). The Debtors continue to

manage and operate their business as debtors in possession under sections 1107 and 1108 of the

Bankruptcy Code. To date, the Office of the United States Trustee (the “U.S. Trustee”) has not

appointed an official committee of unsecured creditors in this chapter 11 bankruptcy case (the

“Chapter 11 Cases”). No trustee or examiner has been appointed in the Chapter 11 Cases.

         3.     The Debtors are Indiana companies with their principal place of business in

Jasper, Indiana. The Debtors operate a chain of 15 grocery stores located in Indiana, Kentucky

and Illinois.

         4.     As set forth in the First Day Declaration, the Debtors are in an extremely

competitive industry and their pre-Petition Date efforts to restructure have been unsuccessful.

Indeed, the Debtors’ ultimate equity owner loaned the Debtors hundreds of thousands of dollars

in unsecured notes in 2018 alone, but the Debtors still faced an immediate liquidity crisis that

necessitated the commencement of the Chapter 11 Cases. The Debtors intend to use the

remedies available to them under the Bankruptcy Code to close certain unprofitable stores, reject



                                                 2
19671568.3
Case 18-71145-BHL-11           Doc 4    Filed 10/17/18      EOD 10/17/18 20:34:58       Pg 3 of 16



burdensome executory contracts, reduce their trade debt, and reorganize around their high-

performing stores with the support of the Debtors’ key creditor constituencies.

B.       The Debtors’ Secured Debt

         5.    The Debtors’ primary lender and secured creditor is Old National Bank (“ONB”).

As of the Petition Date, ONB holds a claim in an approximate amount of $491,154.96 (the

“ONB Claim”). The ONB Claim has two components. First, $91,154.96 outstanding under the

terms of a Promissory Note dated July 30, 2014 between Buehler, Inc. and ONB. Second,

approximately $400,000 outstanding under the terms of a Promissory Note dated August 7 2018

between Buehler, Inc. and ONB. The ONB Claim is secured by a blanket lien on substantially

all of Buehler, Inc.’s assets (the “Prepetition Collateral”).

         6.    In addition to the ONB Claim, the Debtors’ primary vendors, Moran Foods, LLC

(“Moran”), and Associated Wholesale Grocers, Inc. (“AWG”) each assert a security interest on

certain of the Debtors’ assets. Moran alleges that it holds a claim in the approximate amount of

$459,458, which is based on Moran’s pre-Petition Date sale of goods and services to the Debtors.

Moran’s claim is purportedly secured by: (i) a lien on all assets of the Debtors of every kind and

nature, including accounts, accounts receivable, and inventory arising in connection with the

Debtors’ store located at 1311 S. Shelby Street, Louisville, KY 40217 (the “Shelby Store”); (ii) a

lien on all assets of the Debtors of every kind and nature, including accounts, accounts

receivable, and inventory arising in connection with the Debtors’ store located at 300 Southeast

21st Street, Washington, IN 47501 (the “Washington Store”); and (iii) certain deposits that the

Debtors have made with Moran in the aggregate amount of $278,898.91. By separate motion,

the Debtors are seeking entry of an order authorizing, but not directing, them to satisfy the

administrative and trust claims held by Moran based upon, among other things section 503(b)(9)



                                                   3
19671568.3
Case 18-71145-BHL-11         Doc 4     Filed 10/17/18     EOD 10/17/18 20:34:58         Pg 4 of 16



of the Bankruptcy Code and the Perishable Agricultural Commodities Act. To the extent that

motion is granted, Moran’s pre-Petition Date claim against the Debtors will be reduced by

approximately $325,270.44. Accordingly, Moran’s pre-Petition Date claim will be far less than

the amount of deposits held by Moran as collateral.

         7.    AWG holds a secured claim in an approximate amount of $349,746.55, which is

comprised of $124,794.70 due under the terms of a note as well as $224,951.85 based on AWG’s

pre-Petition Date sale of goods and services to the Debtors. AWG’s claim is secured by: (i) a

lien on Buehler, Inc.’s investment property, instruments and general intangibles, including

presumably Buehler, Inc.’s membership interests in Buehler, LLC; (ii) a lien on all of the

merchandise, supplies inventory, goods, documents, instruments, general intangibles, chattel

paper, accounts, etc. related to the Debtors’ grocery store located at 3044 Wilson Avenue,

Louisville, KY 40211 (the “Park DuValle Store”); (iii) certain equity interests in AWG owned

by the Debtors; (iv) certain rebates or credits owed by AWG to the Debtors; and (v) certain

deposits that the Debtors have made with AWG in the aggregate amount of $70,565.38. By

separate motion, the Debtors are seeking entry of an order authorizing, but not directing, them to

satisfy the administrative and trust claims held by AWG based upon, among other things section

503(b)(9) of the Bankruptcy Code and the Perishable Agricultural Commodities Act. To the

extent that motion is granted, AWG’s pre-Petition Date claim against the Debtors will be

reduced by approximately $216,765.72.

         8.    Substantially all of the Debtors’ cash, including, without limitation, all cash and

other amounts on deposit or maintained by the debtors in any account or accounts with ONB or

the Debtors’ other banks, and any cash proceeds of the disposition of any Prepetition Collateral,

constitute proceeds of the Prepetition Collateral and, therefore, are cash collateral of ONB,



                                                 4
19671568.3
Case 18-71145-BHL-11           Doc 4    Filed 10/17/18     EOD 10/17/18 20:34:58         Pg 5 of 16



within the meaning of section 363(a) of the Bankruptcy Code (the “Cash Collateral”). Likewise,

to the extent that the Debtors have cash accounts and will generate proceeds from sales at the

Shelby Store, Washington Store and Park DuValle Store, any cash and cash proceeds is the Cash

Collateral of Moran and AWG to the extent of their junior liens.

         9.      In addition to ONB’s, Moran’s and AWG’s interests in the Cash Collateral,

certain of the Debtors’ creditors that have sold or leased equipment to the Debtors (together, the

“Other Trade Creditors”). The Other Secured Creditors hold claims against the Debtors that are

secured by the equipment. Although the Other Secured Creditors claims are secured by the

equipment and the proceeds thereof, the Other Secured Creditors’ claims are not secured by the

Debtors’ cash.

                                         Relief Requested

         10.     By this Motion, the Debtors seek entry of the Cash Collateral Order which will:

(i) authorize the Debtors’ use of Cash Collateral on an interim basis; (ii) provide adequate

protection to ONB and AWG in an amount equal to the aggregate diminution in value of their

interests in the Cash Collateral from the use of the Cash Collateral in the form of replacement

liens and super-priority administrative expense claims; and (iii) setting a hearing for a final

determination regarding the Debtors’ use of Cash Collateral and prescribing the form and

manner of notice thereof.

         11.     Attached hereto, in compliance with Local Rule B-4001-1(c), as Exhibit A is a

copy of the budget setting forth the Debtors’ proposed use of Cash Collateral (the “Budget”)

from the Petition Date through the week ending on January 26, 2019. In addition, the following

chart contains a summary of the essential terms of the Debtors’ proposed use of Cash Collateral,

together with references to the applicable sections of Bankruptcy Rules 4001(b)(1)(B) and Local



                                                  5
19671568.3
Case 18-71145-BHL-11            Doc 4    Filed 10/17/18   EOD 10/17/18 20:34:58        Pg 6 of 16



Rule B-4001-1:

             Debtors                                   Buehler, Inc.
             Bankruptcy Rule 4001(b)(1)(B)             Buehler, LLC

             Parties with an Interest in Cash          Old National Bank
             Collateral                                Moran Foods, LLC
             Bankruptcy Rule 4001(b)(1)(B)             Associated Wholesale Grocers, Inc.

             Amount of Cash Collateral to Be Used      See Budget attached as Exhibit A.
             Local Rule B-4001-1(c)

             Estimated Value of the Collateral         Unknown
             Local Rule B-4001-1(c)

             Purposes of the Use of Cash Collateral    The Debtor is hereby authorized to use
             and Postpetition Financing                the Cash Collateral until the termination
             Bankruptcy Rule 4001(b)(1)(B) and Local   date only for working capital, general
             Rule B-4001-1(c)                          corporate purposes and administrative
                                                       costs and expenses of the Debtor in the
                                                       ordinary course of business and, in each
                                                       case, subject to the Budget and the terms
                                                       and conditions of the Cash Collateral
                                                       Order. The Debtor’s use of Cash
                                                       Collateral and other cash and cash
                                                       equivalents shall be consistent with the
                                                       types of expenses set forth in the Budget.
                                                       ONB, Moran, and AWG shall have no
                                                       obligation with respect to the Debtor’s
                                                       use of Cash Collateral, and shall not be
                                                       obligated to ensure or monitor the
                                                       Debtor’s compliance with the Budget or
                                                       to pay (directly or indirectly from the
                                                       Cash Collateral) any expenses incurred or
                                                       authorized to be incurred pursuant to the
                                                       Budget.

             Adequate Protection                       Replacement Liens. ONB, Moran and
             Bankruptcy Rule 4001(b)(1)(B) and Local   AWG may be entitled to adequate
             Rule B-4001-1(c)                          protection of their interests in the
                                                       Prepetition Collateral, for any diminution
                                                       in value of the Cash Collateral from the
                                                       use of Cash Collateral. As adequate
                                                       protection for the Debtors’ use of Cash
                                                       Collateral, the Debtors shall grant ONB,
                                                       Moran and AWG the Replacement Liens


                                                 6
19671568.3
Case 18-71145-BHL-11            Doc 4   Filed 10/17/18    EOD 10/17/18 20:34:58          Pg 7 of 16



                                                       (defined below) on all property that is of
                                                       the same nature and type as the
                                                       Prepetition Collateral, in the same
                                                       priority as their respective liens existed as
                                                       of the Petition Date; provided, however,
                                                       that the Replacement Liens shall not
                                                       attach to Avoidance Actions (defined
                                                       below) or their proceeds and shall be
                                                       subordinate to the Carve-Out (defined
                                                       below). For the avoidance of doubt,
                                                       AWG’s replacement lien is limited to the
                                                       nature of its collateral related to the Park
                                                       DuValle Store, and Moran’s replacement
                                                       lien is limited to the nature of its
                                                       collateral related to the Shelby Store and
                                                       Washington Store. To the extent that the
                                                       Shelby Store will be closed, the inventory
                                                       and other Moran collateral located there
                                                       after the store closing will only remain at
                                                       that location or be moved to the
                                                       Washington Store, absent a Court order
                                                       to the contrary.

                                                       ONB Administrative Claim. ONB and
                                                       Moran shall be granted a super-priority
                                                       administrative expense claim under
                                                       section 507(b) of the Bankruptcy Code.

                                                       Post-Petition Date Interest Payments.
                                                       The Debtors will make interest only
                                                       payments to ONB on a monthly basis.
                                                       For the avoidance of doubt, the interest is
                                                       calculated at the rate of 6.25% per
                                                       annum.

             Termination Date                          The Debtors’ right to use Cash Collateral
             Bankruptcy Rule 4001(b)(1)(B) and Local   shall terminate upon the entry of an order
             Rule B-4001-1(c)                          (a) directing the appointment of a trustee
                                                       for the Debtors, (b) dismissing or
                                                       converting this case to a case under
                                                       Chapter 7, (c) determining that the
                                                       Debtor is in default of its obligations
                                                       under the Cash Collateral Order granting
                                                       this Motion or a future motion for the
                                                       continued use of Cash Collateral.



                                                 7
19671568.3
Case 18-71145-BHL-11            Doc 4    Filed 10/17/18     EOD 10/17/18 20:34:58         Pg 8 of 16



             Admission of the Extent, Validity and        The Debtors stipulate as follows: (i)
             Priority of Claims                           ONB’s lien on Buehler, Inc.’s collateral
                                                          is a valid, binding, perfected, enforceable
                                                          lien and is not subject to avoidance,
                                                          recharacterization or subordination
                                                          pursuant to the Bankruptcy Code or
                                                          applicable non-bankruptcy law, (ii) the
                                                          amount of the ONB Claim constitutes a
                                                          legal, valid and binding obligation,
                                                          enforceable in accordance with the terms
                                                          of the loan documents (other than in
                                                          respect of the automatic stay arising
                                                          under section 362 of the Bankruptcy
                                                          Code), no offsets, defenses or
                                                          counterclaims to any of the claims exist,
                                                          and no portion of the claims are subject to
                                                          avoidance, recharacterization or
                                                          subordination pursuant to the Bankruptcy
                                                          Code or applicable non-bankruptcy law,
                                                          and (iii) the ONB Claim constitutes an
                                                          allowable secured claim. Provided,
                                                          however, that non-debtors such as David
                                                          Buehler and any committee that may be
                                                          appointed in the Chapter 11 Cases reserve
                                                          all of their rights and remedies.

             Modification of the Automatic Stay           The automatic stay of section 362 of the
             Bankruptcy Rule 4001(b)(1)(B)                Bankruptcy Code is hereby modified with
                                                          respect to ONB, Moran and AWG to the
                                                          extent necessary to effectuate the
                                                          provisions of any order authorizing the
                                                          Debtors’ use of Cash Collateral.


                                     Basis for Relief Requested
 
A.       The Debtor’s Use of Cash Collateral Should be Authorized.

         12.      Section 363(c)(2) of the Bankruptcy Code provides that a debtor may not use, sell

or lease cash collateral unless “(a) each entity that has an interest in such cash collateral consents

or (b) the court, after notice and a hearing, authorizes such use, sale, or lease in accordance with

the provisions of this section.” 11 U.S.C. § 363(c)(2).

         13.      Here, the Debtors have an immediate need to use Cash Collateral which is the

                                                  8
19671568.3
Case 18-71145-BHL-11          Doc 4     Filed 10/17/18      EOD 10/17/18 20:34:58         Pg 9 of 16



subject of the liens in favor of ONB, Moran, and AWG in order to permit, among other things,

the orderly continuation of the operation of the Debtors’ business, to maintain business

relationships with vendors and suppliers and to satisfy other working capital needs. Use of Cash

Collateral is immediately necessary to prevent the immediate and irreparable harm to the Debtors

and their respective estates that would otherwise result if the Debtors are prevented from

obtaining use of Cash Collateral for the foregoing purposes. Furthermore, ONB, Moran, and

AWG have consented to the Debtors’ use of Cash Collateral on the terms and conditions set forth

in the Cash Collateral Order. Accordingly, based upon the foregoing, the Debtors respectfully

request that the Court authorize the Debtors to use the Cash Collateral in accordance with the

terms set forth in the Cash Collateral Order.

B.       ONB, Moran and AWG Should be Provided Adequate Protection.

         14.   Section 361 of the Bankruptcy Code delineates the forms of adequate protection,

which may include additional or replacement liens, periodic cash payments, and other forms of

relief. See 11 U.S.C. § 361(1). What constitutes adequate protection must be decided on a case-

by-case basis. See, e.g. MBank Dallas, N.A. v. O’Connor (In re O’Connor), 808 F.2d 1393,

1396-97 (10th Cir. 1987); Martin v. U.S. (In re Martin), 761 F.2d 472, 474 (8th Cir. 1985).

         15.   The focus of the adequate protection requirement is to protect a secured creditor

from diminution in the value of its interest in the particular collateral during the period of use.

See, e.g., In re Swedeland Dev. Group, Inc., 16 F.3d 552, 564 (3d Cir. 1994) (“[t]he whole

purpose of adequate protection for a creditor is to insure that the creditor receives the value of

which he bargained pre-bankruptcy”) (internal citations omitted). Allowing the use of cash

collateral is essential to preserve or enhance a debtor’s ability to remain a going-concern. See In

re George Ruggiere Chrysler-Plymouth, Inc., 727 F.2d 1017, 1019 (11th Cir. 1984). The grant



                                                  9
19671568.3
Case 18-71145-BHL-11         Doc 4     Filed 10/17/18      EOD 10/17/18 20:34:58         Pg 10 of 16



of a replacement lien provides ample adequate protection of a secure creditor’s interest in cash

collateral. O’Connor, 808 F.2d at 1397.

         16.   ONB, Moran and AWG may be entitled to adequate protection of their interests in

the Cash Collateral, for any diminution in value of the Prepetition Collateral from the use of

Cash Collateral. As adequate protection for the Debtors’ use of Cash Collateral, the Debtors

shall grant ONB, Moran and AWG replacement liens (the “Replacement Liens”) on all property

that is of the same nature and type as the Prepetition Collateral, in the same priority as their

respective liens existed as of the Petition Date; provided, however, that the Replacement Liens

shall not attach to Avoidance Actions (defined below) or their proceeds and shall be subordinate

to the Carve-Out (defined below). Further, for the avoidance of doubt, AWG’s replacement lien

is limited to the nature of its collateral related to the Park DuValle Store, and Moran’s

replacement lien is limited to the nature of its collateral related to the Shelby Store and

Washington Store. To the extent that the Shelby Store will be closed, the inventory and other

Moran collateral located there after the store closing will only remain at that location or be

moved to the Washington Store, absent a Court order to the contrary.

         17.   The Debtors request that the Replacement Liens granted to ONB, Moran and

AWG, as well as any super-priority administrative expense claims granted to ONB, Moran and

AWG pursuant to the terms of the Cash Collateral Order, be at all times subject and junior to (a)

fees due the United States Trustee pursuant to 28 U.S.C. § 1930(a)(6); (b) fees due the Clerk of

Court; (c) fees and expenses due to the Debtor’s professionals in the amount set forth in the

Budget; and (c) following a Termination Event (as defined in the Cash Collateral Order), up to

$35,000 in fees and expenses incurred by the Debtor’s professionals (collectively, the “Carve-

Out”). The Debtors request that the Replacement Liens shall not attach to any claims or causes



                                                 10
19671568.3
Case 18-71145-BHL-11         Doc 4    Filed 10/17/18     EOD 10/17/18 20:34:58         Pg 11 of 16



of action arising under section 542 through 550 of the Bankruptcy Code (collectively, the

“Avoidance Actions”) or on or against any proceeds of the Avoidance Actions.

         18.   In addition to the Replacement Liens, ONB and Moran shall be entitled to a

super-priority administrative expense claim under section 507(b) of the Bankruptcy Code. ONB

shall also be entitled to interest-only payments on the ONB Claim at 6.25%.

         19.   The Debtors believe that the proposed adequate protection is fair and reasonable,

and necessary under the circumstances. 11 U.S.C. § 361. The Debtors assert that the proposed

adequate protection in the form of replacement liens, administrative expense claims, and interest

payments will ensure that their secured are protected from diminution in the value of their

interests in the Cash Collateral during the Debtors’ use of the Cash Collateral during Chapter 11

Cases, which is necessary to preserve the Debtors’ ability to remain a going-concern and

successfully reorganize. ONB, Moran and AWG have consented to the proposed adequate

protection. Accordingly, the Debtors respectfully request that the Court authorize the Debtor to

provide certain adequate protections in accordance with the terms set forth in the Cash Collateral

Order.

C.       A Hearing to Grant the Relief Requested Herein On a Final Basis Should Be
         Scheduled.

         20.   Pursuant to Local Rule B-4001-1(d), the Cash Collateral Order may be entered on

an interim basis at this time. Accordingly, the Debtors requests that by the Cash Collateral Order

that the Court schedule a hearing at which the relief requested in this Motion will be considered

on a final basis. The Debtors shall, within three (3) business days of the entry of the Cash

Collateral Order by the Court, serve a notice of the final hearing (the “Hearing Notice”) by first-

class United States Mail on: (i) the U.S. Trustee, (ii) counsel to any official committee appointed

in the Chapter 11 Cases; (iii) counsel to Old National Bank; (iv) counsel to Moran Foods, LLC;


                                                11
19671568.3
Case 18-71145-BHL-11         Doc 4     Filed 10/17/18     EOD 10/17/18 20:34:58          Pg 12 of 16



(v) counsel to Associated Wholesale Grocers, Inc. (v) the Other Secured Creditors; (vi) the

Debtor’s twenty largest unsecured creditors; (vii) all of the parties that have requested notice in

the Chapter 11 Cases; and (viii) all other parties on the “Service List” as defined in Local Rule

B-1000-1(b)(4). The Hearing Notice will contain the date, time and location of the hearing. The

Hearing Notice will also inform recipients that any party in interest objecting to the relief sought

in this Motion will be required to file and serve an objection, which objection shall: (i) be in

writing; (ii) conform to the Bankruptcy Rules and the Local Rules; (iii) be filed with the Clerk of

the United States Bankruptcy Court for the Southern District of Indiana not less than seven (7)

calendar days before the final hearing (the “Objection Deadline”); and (iv) be served upon the

following parties so as to be received by the Objection Deadline: (a) the U.S. Trustee; (b)

counsel to any official committee appointed in the Chapter 11 Cases; (c) counsel to Old National

Bank, Ziemer, Stayman, Weitzel & Shoulders, LLP, 20 NW First Street, 9th Floor, Evansville, IN

47708, Attn: Nick J. Cirignano; (d) counsel to Moran Foods, LLC, Pepper Hamilton LLP, 19th

Floor, High Street Tower, 125 High Street, Boston, MA 02110, Attn: Todd A. Feinsmith; (e)

counsel to Associated Wholesale Grocers, Inc., Husch Blackwell LLP, 4801 Main Street, Suite

1000, Kansas City, MO 64112, Attn: Mark T. Benedict; (f) counsel to the Debtors, Bingham

Greenebaum Doll LLP, 3500 PNC Tower, 101 South Fifth Street, Louisville, KY 40202, Attn:

James R. Irving, April A. Wimberg, and Christopher B. Madden; and (g) all of the parties that

have requested notice in the Chapter 11 Cases.

                                      Reservation of Rights

         21.   Nothing contained herein is intended or should be construed as an admission of

the validity of any claim against the Debtors or lien on assets of the estates, a waiver of the

Debtors’ or any other party’s rights to dispute any claim, or an approval or assumption of any



                                                 12
19671568.3
Case 18-71145-BHL-11         Doc 4     Filed 10/17/18     EOD 10/17/18 20:34:58           Pg 13 of 16



agreement, contract, or lease under section 365 of the Bankruptcy Code. If this Court grants the

relief sought herein, any payment made pursuant to this Court’s order is not intended and should

not be construed as an admission of the validity of any claim or a waiver of the Debtors’ or any

other party’s rights to dispute such claim subsequently except as expressly set forth with respect

to the ONB Claim.

                                        No Prior Request

         22.   No previous request for the relief sought herein has been made to this Court or

any other Court.

                    Conference with the U.S. Trustee and Affected Parties

         23.   In compliance with Local Rule B-9013-3(b) of the Local Rules of the United

States Bankruptcy Court for the Southern District of Indiana (the “Local Rules”), prior to the

Petition Date, the Debtors and/or Debtors’ counsel conferred with the U.S. Trustee, ONB,

Moran, and AWG regarding the Motion and informed such parties that the Debtors would file a

cash collateral motion.

                                              Notice

         24.   Notice of this Motion shall be provided to: (i) the U.S. Trustee; (ii) the Debtor’s

twenty largest creditors; (iii) Old National Bank; (iv) Moran Foods, LLC; (v) Associated

Wholesale Grocers, Inc.; (vi) all other parties on the “Service List” required to receive notice of a

first day pleading under Local Rules B-1000-1(b)(4) and B-9013-3(d). Because of the

exigencies of the circumstances and the irreparable harm to the Debtors that will ensue if the

relief requested is not granted, the Debtors submit that no other notice need be given.



                           [remainder of page intentionally left blank]



                                                 13
19671568.3
Case 18-71145-BHL-11         Doc 4    Filed 10/17/18     EOD 10/17/18 20:34:58         Pg 14 of 16



         WHEREFORE, the Debtors respectfully request that the Court enter the Cash Collateral

Order (i) authorizing the Debtor’s use of Cash Collateral on an interim basis; (ii) providing

adequate protection in the form of replacement liens, super-priority administrative expense

claims, and interest only payments; and (iii) setting a hearing for a final determination regarding

the Debtor’s use of Cash Collateral and prescribing the form and manner of notice thereof.


Dated: October 17, 2018                       Respectfully submitted,

                                              /s/ James R. Irving
                                              James R. Irving
                                              April A. Wimberg
                                              Christopher B. Madden
                                              BINGHAM GREENEBAUM DOLL LLP
                                              3500 PNC Tower
                                              101 South Fifth Street
                                              Louisville, Kentucky 40202
                                              Telephone:      (502) 587-3606
                                              Facsimile:      (502) 540-2215
                                              E-mail:         jirving@bgdlegal.com
                                                              awimberg@bgdlegal.com
                                                              cmadden@bgdlegal.com

                                              Proposed counsel to the Debtors, Buehler, Inc. and
                                              Buehler, LLC




                                                14
19671568.3
Case 18-71145-BHL-11            Doc 4       Filed 10/17/18   EOD 10/17/18 20:34:58          Pg 15 of 16



                                    CERTIFICATE OF SERVICE

        I certify that on October 17, 2018, the Motion was served electronically through the Court’s
ECF system to all persons receiving electronic notifications in the Chapter 11 Cases. Also on
October 17, 2018, a copy of the Motion was sent via overnight delivery to the Office of the United
States Trustee, ONB, Moran, AWG, the Other Secured Creditors, and the Debtor’s twenty largest
unsecured creditors, each at the addresses set forth below:

 Buehler, LLC                                         Office of the United States Trustee
 307 Newton Street                                    101 West Ohio, Suite 1000
 Jasper, IN 47546                                     Indianapolis, IN 46204
 Buehler, Inc.                                        Nick Cirignano
 307 Newton Street                                    Zeimer, Stayman, Weitzel & Shoulders LLP
 Jasper, IN 47546                                     20 NW First Street, 9th Floor
                                                      Evansville, IN 47708
                                                      Counsel to Old National Bank
 Mark T. Benedict                                     Todd A. Feinsmith
 Husch Blackwell LLP                                  Pepper Hamilton LLP
 4801 Main Street, Suite 1000                         19th Floor, High Street Tower
 Kansas City, MO 64112-2551                           125 High Street
 Counsel to Associated Wholesale Grocers, Inc.        Boston, MA 02110-2736
                                                      Counsel to Moran Foods, LLC
 Save-A-Lot, Ltd.                                     Associated Wholesale Grocers, Inc.
 100 Corporate Office Drive                           5000 Kansas Avenue
 Earth City, MO 63045                                 Kansas City, KS 66106
 Attn: President and CEO, and Legal Dept.             Attn: General Counsel
 VLMG, A division of Navitas Lease Corp.              7up Bottling Company
 1719 Route 10 East, Suite 306                        PO Box 504547
 Parsippany, NJ 07054                                 St. Louis, MO 63150-4547
 A2 Advertising                                       Armour-Eckrich Meats LLC
 161 Saundersville Road, Suite 150                    2616 Collection Center Dr.
 Henderson, TN 37075                                  Chicago, IL 60693
 C&C Custom Cleaning                                  Coca Cola Bottling Co.
 PO Box 583                                           PO Box 602937
 Hendersonville, KY 42348                             Charlotte, NC 28260-2937
 Cosner’s Ice Co.                                     Derby City Distribution
 2404 U Street                                        4420 Kiln Ct.
 Bedford, IN 47421                                    Louisville, KY 40218
 Duke Energy                                          Flowers Baking Co. of Bardstown
 100 E. Main St.                                      PO Box 847871
 Mail Drop WP 890                                     Dallas, TX 75284
 Plainfield, MI 46168
 Frito-Lay, Inc.                                      Hadley Comm Refrigeration
 PO Box 643104                                        9075 Payton Rd
 Pittsburgh, PA 15264                                 Greenville, IN 47214
 Indianapolis Fruit Co                                Kamin Realty Company
 4501 Massachusetts Ave                               PO Box 10234
 Indianapolis, IN 46218                               490 South Highland Ave.
                                                      Pittsburgh, PA 1532
 Lipari                                               McKee Foods Corporation
 PO Box 718                                           PO Box 750
 Warren, MI 48090-0718                                Collegedale, TN 37315-0750
 Nestle USA, Inc.                                     Pepsi Americas, Inc.
 Attn: Legal Dept.                                    75 Remittance Dr., Suite 1884

                                                    15
19671568.3
Case 18-71145-BHL-11          Doc 4   Filed 10/17/18   EOD 10/17/18 20:34:58   Pg 16 of 16



 383 Main Ave., 5th Floor                       Chicago, IL 60675-1884
 Norwalk, CT 06851
 Sherwood Food Distributors                     Thomas Refrigeration, Inc.
 12499 Evergreen Road                           401 E Charlestown Avenue
 Detroit, MI 48228                              Jeffersonville, IN 47130
 Troyer Foods Inc.                              Washington Foods, Inc.
 PO Box 608                                     PO Box 308
 Goshen, IN 46527-0608                          Lawrenceville, IL 62439

/s/ James R. Irving




                                              16
19671568.3
